                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

THEODORE E. OKECHUKU,                             §
             Movant,                              §
                                                  §
v.                                                §    No. 3:19-cv-1005-B (BT)
                                                  §
UNITED STATES OF AMERICA,                         §
             Respondent.                          §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files and records in this case, and the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated June 14,

2021, the Court finds that the Findings and Recommendation of the Magistrate Judge are correct,

and they are accepted as the Findings, Conclusions, and Recommendation of the Court. IT IS,

THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge are accepted.

       Considering the record in this case, the Court DENIES a certificate of appealability. The

Court adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions, and

Recommendation filed in this case in support of its finding that the Movant has failed to show (1)

that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable or

wrong,” or (2) that reasonable jurists would find “it debatable whether the [motion] states a valid

claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
SO ORDERED this 30th day of June, 2021.



                                _________________________________
                                JANE J. BOYLE
                                UNITED STATES DISTRICT JUDGE




                                   2
